Citation Nr: 0828903	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-28 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 18, 2003, 
for the award of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted a TDIU and 
assigned an effective date of December 18, 2003.  A timely 
appeal was perfected with respect to the effective date for 
TDIU.


FINDINGS OF FACT

1. On July 9, 2001, the RO received a VA Form 21-8940, the 
veteran's formal claim for a TDIU.

2. By rating decision dated November 2004, the RO granted a 
TDIU, effective December 18, 2003.

3. It is not factually ascertainable from any evidence that 
the veteran was unable to secure or maintain substantially 
gainful employment due solely to his service-connected 
disabilities for any period prior to December 18, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 18, 
2003, for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an earlier effective date; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In light of the denial of the veteran's earlier 
effective date claim, no additional effective dates will be 
assigned and there is no issue as to disability ratings, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for an earlier effective 
date in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  All identified and available records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The Board is satisfied that the 
duties to notify and assist have been met.

Legal Criteria

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1)(emphasis added).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities,  
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least  
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The veteran has been in receipt of a combined 60 percent 
evaluation from November 11, 1996, for chronic lumbar 
syndrome with radiculopathy, status-post lumbar laminectomy 
and discectomy times two (60 percent) and tinnitus (10 
percent).  Thus, the schedular criteria for TDIU were met.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.   
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

Prior to January 2001, the veteran was employed in the 
Quality Assurance Office at Eglin Air Force Base, Florida.  
Evidence has been received from the Office of Personnel 
Management showing that the veteran's application for 
disability retirement was approved in January 2001; however, 
the letter did not specify the reason for the disability 
retirement.  A letter dated July 2001 from the veteran's 
former supervisor at Eglin Air Force Base indicated that the 
veteran was no longer employed due to a back disability.  The 
veteran's claim for TDIU was filed on July 9, 2001.  

The veteran received a VA examination in January 2002.  On 
physical examination, there was no obvious curvature 
abnormality of the spine, nor was there swelling, spasm, 
discoloration or increased warmth.  There was no significant 
tenderness to palpation.  There was "dramatic presentation 
of pain" upon range of motion testing; flexion was to 25 
degrees, extension was to 5 degrees, lateral flexion was to 
10 degrees bilaterally, and lateral rotation was to 10 
degrees bilaterally.  (For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to thirty degrees, and left and right 
lateral rotation is zero to 30 degrees on the right and 
left.)  The examiner noted, however, that there seemed to be 
a "much better range of motion," without the same 
presentation of pain, while the veteran was getting dressed 
and undressed, and sitting and standing.  

A neurology evaluation and EMG/nerve conduction study was 
also performed.  There was no evidence of radiculopathy from 
the lumbar spine, although there was some evidence of 
peripheral neuropathy that was unrelated to the spine.  X-ray 
studies showed degenerative disc narrowing of L5-S1 and an 
otherwise normal study.  No MRI was performed.  

The VA examiner's diagnosis was degenerative disc disease, 
status post discectomy at L5-S1.  It was the examiner's 
opinion that the veteran was probably precluded from doing 
medium-to-heavy work.  However, he did not believe that the 
veteran was precluded from sedentary light work, or light-to-
medium work.  

An MRI performed in July 2003 showed moderate degenerative 
disc disease and disc space narrowing at L5-S1 with moderate 
disc degeneration at L4-L5.  Early disc degeneration was 
noted to be present at all other lumbar levels.  

On December 18, 2003, the veteran's primary treatment 
provider, Dr. J.W.H., indicated that the veteran had 
continued to work "up until about 6 months ago" but had 
since become unable to work due to increasing pain with 
walking, sitting, bending and twisting.  In his opinion, the 
veteran was totally disabled as a result of his back 
disorder.  

In May 2004, the veteran received another VA examination.  
The veteran was noted to employ a cane for walking.  The 
veteran reported increased pain upon walking more than 200 
yards.  On range of motion testing, flexion was "from 10 to 
60 degrees" and extension was "from minus 10 degrees to 10 
degrees."  Lateral flexion was to 10 degrees bilaterally, 
and rotation was to 10 degrees bilaterally.  The examiner 
noted his opinion that this was not maximum effort on the 
veteran's part, and although the veteran was noted to "moan 
and groan" during testing, the examiner was unsure as to the 
precise level of pain experienced by the veteran.  The 
examiner noted that the veteran was able to sit and rise from 
a chair without difficulty.  No neurological deficits could 
be found, and there were no incapacitating episodes over the 
past 12 months.  In the examiner's opinion, "the veteran 
would not be able to do any significant strenuous activities 
at this time, so [his back disability] would have limitations 
on his employment."  

In this case, the Board has reviewed all evidence of record 
and finds that the preponderance of the evidence is against a 
finding that the veteran was unemployable due solely to his 
service-connected disabilities prior to December 13, 2003.  
Although the veteran did retire from full-time work in 
January 2001, and his supervisor indicated that the 
retirement was due to a back disorder, a VA examination 
conducted in January 2002 found that the veteran was capable 
of sedentary or light-to-medium work.  A May 2000 impairment 
rating pursuant to his claim for disability retirement 
reflects a 14% whole person impairment due to his low back 
disability.  The veteran has a high school education and 
prior experience as a quality assurance specialist.  The 
December 2003 report, which indicated that the veteran was 
totally disabled and unable to work due to spinal disability, 
indicated that he continued to work until about 6 months 
earlier.  

In sum, the Board has reviewed the entire record and 
concludes that it was not factually ascertainable that the 
veteran was precluded from all forms of substantially gainful 
employment due to his service-connected disabilities prior to 
December 18, 2003, when his primary treatment provider 
indicated that the veteran was totally disabled as a result 
of his back disorder.  Thus, December 18, 2003, is the date 
upon which entitlement to a TDIU arose, and there is no legal 
basis on which to grant an effective date for TDIU prior to 
that date.   



ORDER

Entitlement to an effective date earlier than December 18, 
2003, for a TDIU is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


